ANDERSON, Justice PAUL H.
(concurring).
I agree with our court’s decision to affirm the district court but write separately to express my concern with the wording of the pattern jury instruction on premeditation—CRIMJIG 11.02. 10 Minn. Dist. Judges Ass’n, Minnesota Practice—Jury Instruction Guides, Criminal, CRIMJIG 11.02 (5th ed.2006) [hereinafter CRIMJIG 11.02],
We have addressed the language in CRIMJIG 11.02 several times during my tenure on our court. When addressing the language in the instruction, we have held, as we do here, that the instruction “accurately states the law.” State v. Goodloe, 718 N.W.2d 413, 422 (Minn.2006). But when doing so, we have consistently stated that “some appreciable time must pass” before there can be premeditation. Id. The more I have contemplated the wording of CRIMJIG 11.02, the more concerned I have become that even though the instruction may be an accurate statement of the law, it may also be misleading and confusing because the word “any” as used in the instruction can have different meanings.
The relevant language from CRIMJIG 11.02, which the district court gave to the jury at Anderson’s trial, is as follows:
Premeditation means that the defendant considered, planned, prepared for, or determined to commit the act before the defendant committed it.... It is not necessary that premeditation exist for any specific length of time. A premeditated decision to kill may be reached in a short period of time. However, an unconsidered or rash impulse, even though it includes an intent to kill, is not premeditated.
CRIMJIG 11.02 (emphasis added). I conclude that the following language in the instruction “It is not necessary that premeditation exist for any specific length of time” can be misleading and cause confu*244sion, especially when juxtaposed to our requirement that “some appreciable time must pass for there to be premeditation.” Goodloe, 718 N.W.2d at 422.
The word “any” in some contexts can mean “one, some, every or all without specification.” The American Heritage Dictionary of the English Language, 81 (4th ed.2006). It can be used to designate a measurable amount. For example:
2: [o]ne, some, or all, indiscriminately of whatever quantity: a: one or more— used to indicate an undetermined number or amount chave you [any] money> ... c: a or some without reference to quantity or extent < grateful for [any] favor at all> 3a: unmeasured or unlimited in amount, number or extent.
Merriam-Webster’s Collegiate Dictionary 53 (10th ed. 2001) Similarly, Bryan Garner defines “any” as follows: “In a declarative sentence involving a quantitative judgment, it means ‘unlimited in amount or extent; to whatever extent necessary.’ ” Bryan A. Garner, A Dictionary of Modem American Usage 45 (1998). The Oxford English Dictionary says “With a specially quantitative force = A quantity or number however great or small.” The Oxford English Dictionary 539 (2d ed.1989).
But in other circumstances, when used with a negative assertion, it can mean “not at all” or “not even one.” Garner, supra, at 45. More specifically, Garner states that:
(2) In negative assertions, [any] creates an emphatic negative, meaning “not at all” or “not even one” <it was not in any way improper > <she did not know any member who was at the event>.
Id. The Oxford English Dictionary states:
With a preceding negative (explicit or implicit) it denies of a person or thing without limitation as to which, and thus, constructively, of every being or thing of the kind. It thus becomes an emphatic negative, with its unqualified or uncompromising scope brought into prominence = None at all; none of any kind, quantity, or number, even the minutest; not even one....
The Oxford English Dictionary, supra, at 539. To me this latter meaning is obviously inconsistent with our case law; therefore, I conclude that this model instruction must be revised because of its potential to mislead or confuse a jury.
I nevertheless would affirm in the case before us. I conclude that the potential confusion created by the wording of the instruction has no significant impact here, but it may be critical in a future case when the facts are different. It is for this reason that I write separately to point out my concern about the wording of CRIMJIG 11.02 and to strongly recommend that the Committee on Criminal Jury Instruction Guides of the Minnesota District Judges Association revise this instruction.